Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 1 of 17

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

EDMUND EDWARD WARD,

V.

ERNST J. SCHAEFER, M.D.,

Plaintiff

CIVIL ACTION NO.
1:16-cv-12543-FDS

Defendant.

Mamma Ne eee Tee Mme meet eee meet Sah

 

MOTION OF THE DEFENDANT, ERNST SCHAEFER, M.D.,
TO AMEND TRACKING ORDER

NOW COMES the Defendant, Ernst Schaefer, M.D. (“Dr. Schaefer’ or

“Defendant’), and hereby respectfully requests this Honorable Court extend the remaining

tracking order deadlines in this matter for a period of sixty (60) days. In support of this

Motion, the Defendant states as follows:

1.

This is a case based in medical malpractice, in which the Plaintiff, Edmund Ward,
alleges that Dr. Schaefer fraudulently induced him to participate in a
Compassionate Use Protocol at the National Institute of Health upon the guarantee
that it would reverse his chronic kidney disease and prevent him from going on
dialysis. Further, the Plaintiff contends that Dr. Schaefer wrongly received
compensation, either financial or otherwise, for Mr. Ward's involvement in the
Protocol.

The Plaintiff filed his Compiaint on or about July 28, 2016 in Middlesex Superior
Court. On December 16, 2016, this case was removed from Superior Court to the
United States District Court for the District of Massachusetts, where it is now
pending.

On June 19, 2019, the parties presented for a status conference with Judge Saylor.
See Docket No. 163. During the status conference, plaintiff requested the first
extension of the remaining deadlines. The request was granted and the deadline
for plaintiff's expert disclosures was set for August 20, 2019. See Docket No. 164.

On or about August 16, 2019, the plaintiff filed an assented to Motion for an
Extension of Time, his second request for thirty (30) additional days to disclose his
experts. See Docket No. 169. The Court granted this motion, setting the deadline
for plaintiff's expert disclosures for September 19, 2019. See Docket No. 170,
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 2 of 17

On or about September 19, 2019, counsel for the plaintiff sent an email stating that
they were “still working on expert disclosures and will need an additional 30 days.”
Thereafter, the plaintiff filed a Motion for Extension of Time, his third request for an
extension of time to provide expert disclosures. See Docket No. 174.

On or about October 18, 2019, the plaintiff filed his fourth request for an extension
of time for fifty (560) days to extend the expert discovery disclosure deadline. The
See Docket No. 179. The Court granted said mation, noting that no further
extensions would be granted for plaintiff's expert disclosure. See Docket No. 181.
The plaintiffs expert disclosure deadline was moved to December 9, 2019, with
plaintiff's experts to be deposed by January 13, 2020.

On November 27, 2019, counsel for the Defendant sent an email requesting dates
for plaintiff's experts’ depositions in anticipation of the plaintiff's expert disclosures,
due to the anticipated holiday calendar. See Email Correspondence, attached
hereto as Exhibit A.

The plaintiff provided his expert disclosures on December 9, 2019.

The deposition of plaintiff's expert, Professor James O'Reilly, occurred on January
6, 2020. See Deposition Notice of James O'Reilly, attached hereto as Exhibit B.

10. The plaintiffs other expert, Dr. James Sutton, is scheduled to be deposed on

11.

January 20, 2020 in Oxnard, California. See Deposition Notice of Dr. Sutton,
attached hereto as Exhibit C. Dr. Sutton was not available on any other date in
January except January 20, 2020, one week after the deadline for plaintiff's experts
to be deposed. See Email Correspondence, attached hereto as Exhibit D.

Under the present Tracking Order, the defendant's expert disclosure deadline is
February 10, 2020. However, given the deposition of Dr. Sutton is not scheduled
to occur until January 20, 2020, the defendant's experts will have limited time to
obtain and review the deposition transcript of Dr. Sutton prior to the defendant's
expert disclosure deadline. A denial of this Motion would prejudice the Defendant
by precluding time to conduct the deposition of Dr. Sutton, obtain the transcript
from this deposition and have defendant's experts review this necessary discovery
in order to respond to plaintiff's experts’ opinions.

12. This is the Defendant's second request for an amendment to the scheduling order.

13. This Motion is made in good faith and is not intended to delay the final resolution

of this matter.
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 3 of 17

14.An extension will not prejudice any party. There is no trial date currently set in this
matter which would be delayed by the extension of pretrial tracking order
deadlines.
WHEREFORE, the Defendant, Ernst Schaefer, M.D., respectfully requests that

this Honorable Court amend the scheduling order to reflect the new deadlines as

follows:
Defendant's Experts Designated by April 8, 2020
Defendant's Experts Deposed by May 1, 2020
Dispositive Motions Due by May 29, 2020
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 4 of 17

Respectfully submitted by,
Defendant, ERNST J. SCHAEFER, M.D.,
By his attorney,

/s/ Ellen Epstein Cohen

Ellen Epstein Cohen, BBO #543136

Adler| Cohen| Harvey| Wakeman| Guekguezian, LLP
75 Federal Street, 10'" Floor

Boston, MA 02110

(617) 423-6674

ecohen@adlercohen.com

Respectfully submitted by,
Defendant, ERNST J. SCHAEFER, M.D.,
By his attorney,

/s! Sarah A. Doucett

Sarah A. Doucett, BBO #693659

Adler| Cohen| Harvey| Wakeman| Guekguezian, LLP
75 Federal Street, 10'* Floor

Boston, MA 02110

(617) 423-6674

sdoucett@adlercohen.com
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 5 of 17

CERTIFICATE OF SERVICE

|, Ellen Epstein Cohen, hereby certify that on January 13, 2020, this document was
filed with the ECF system to be electronically served upon all registered participants as
identified on the Notice of Electronic Filing.

/s/ Ellen Epstein Cohen
Ellen Epstein Cohen

CERTIFICATE OF SERVICE

|, Sarah A. Doucett, hereby certify that on January 13, 2020, this document was
filed with the ECF system to be electronically served upon all registered participants as
identified on the Notice of Electronic Filing.

‘si Sarah A. Doucett
Sarah A. Doucett
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 6 of 17

EXHIBIT A

 
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 7 of 17

Sarah A. Doucett

 

we “
From: Patrick Clendenen <ptc@clenlaw.com>
Sent: Wednesday, December 11, 2019 5:17 PM
To: Sarah A. Doucett
Ce: Diane L. Cummings; Ellen Epstein Cohen; Ben Levites
Subject: RE: Ward - Expert Depasitions

Thank you Sarah. I’m available to discuss and coordinate with you and the expert witnesses when you return to the
office. Please let me know what’s convenient. Many thanks, and | hope that you had a great Thanksgiving as well. Pat

 

Patrick T. Clendenen
Attorney at Law
Clendenen & Shea, LLC
400 Orange Street

New Haven, CT 06511
Telephone: 203-787-1183
Fax: 203-787-2847

Email: ptc@clenlaw.com

Please visit Clendenen & Shea's website: www.clenlaw.com

NOTICE: This e-mail and any attachments contain information from the law firm of Clendenen & Shea, LLC, and may
contain privileged attorney/client communications or work product. This email and all attachments are CONFIDENTIAL
and intended SOLELY for the recipients as identified in the "To", "Cc" and "Bcc" lines of this email. If you are not such
recipient, your receipt of this email and its attachments is the result of an inadvertent transmittal. Sender reserves and
asserts all rights to confidentiality, including all privileges which may apply. Pursuant to those rights and privileges,
immediately DELETE and DESTROY all copies of the email and any attachments, in whatever form, and immediately
NOTIFY the sender of your receipt of this email. DO NOT review, copy, or rely on in any way the contents of this email
and any attachments. All rights of the sender for violations of the confidentiality and privileges applicable to this email
and any attachments are expressly reserved.

From: Sarah A. Doucett [mailto:SDoucett@adlercohen.com]
Sent: Wednesday, November 27, 2019 11:08 AM

To: Patrick Clendenen

Ce: Diane L. Cummings; Ellen Epstein Cohen

Subject: Ward - Expert Depasitions

Good Morning Pat,

| was hoping we could begin to discuss dates to conduct the depositions of your two experts that you have named in
your most recent filing. Assuming your reports are provided by December 9", with the holidays fast approaching, } think
we should begin to work on scheduling these depositions before the Court’s deadline of January 13, 2020.
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 8 of 17
Additionally, do you plan to coordinate with your experts regarding dates that they are available, or do you expect that

your experts, particularly Dr. Sutton, will be represented by counsel for their depositions, whose schedules we must also
take into account?

| hope you have a wonderful Thanksgiving.

Thanks,
Sarah

 

Adiler|Cohen|Harvey|Wakeman Guekguezian uP

Massachusetts Rhode Isfand © New Hampshire

Sarah A. Doucett 75 Federal Street
Attorney Boston, Massachusetts 02110
tel 617 423 6674

SDouceti@adiercohen.com www. adlercohen.com

 

 

 
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 9 of 17

EXHIBIT B

 
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 10 of 17

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

EDMUND EDWARD WARD,
Plaintiff

Vv. CIVIL ACTION NO.

1:46-cv-12543-FDS

ERNST J. SCHAEFER, M.D.,
Defendant.

 

NOTICE OF TAKING DEPOSITION
DEPONENT: Professor James O’ Reilly
LOCATION: Clendenen & Shea, LLC
400 Orange Street
New Haven, CT 06511
DATE: Monday, January 6, 2020
TIME: 10:00 a.m.

Please take notice that pursuant to Fed. R. Civ. P. 30 the defendant in the above-
caption matter, Ernst J. Schaefer, M.D., by his attorneys, will take the deposition of the above-
named deponent upon oral examination before a Notary Public of the Commonwealth of
Massachusetts, ar some other duly qualified person, on the date and at the time set forth above
and thereafter from day to day until completed, at Clendenen & Shea, LLC, 400 Orange Street,
New Haven, Connecticut, You are hereby invited to attend and cross-examine.

Respectfully submitted by,

Defendant, ERNST J. SCHAEFER, M.D..
By his attorney,

LR Cone

Elign Epstein Cohen, BBO #543136

Sarah A. Doucett, BBO #693659

Adler} Cohen| Harvey| Wakeman| Guekquezian, LLP
73 Federal Street, 10" Floor

Boston, MA 02110

(617) 423-6674

ecohen@adlercohen.com
sdoucett@adlercohen.com

 
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 11 of 17

CERTIFICATE OF SERVICE

|, Sarah A. Doucett, attorney for the defendant, Ernst J. Schaefer, M.D., hereby
certify that on this day, December 27, 2019, | served a copy of the following:

1. Notice of Taking Deposition of Professor James O'Reilly,

By mailing said copies, postage prepaid, to:

Patrick T. Clendenen, Esq.
Benjamin H. Levites, Esq.
Clendenen & Shea LLC
400 Orange Street

New Haven, CT 06511

 

Lk Om

Sarah A. Doucatt

 

 

 

 
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 12 of 17

EXHIBIT C

 
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 13 of 17

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

EDMUND EDWARD WARD,
Plaintiff

Vv. CIVIL ACTION NO.

1:16-cv-12543-FDS

ERNST J. SCHAEFER, M.D.,
Defendant.

 

NOTICE OF TAKING DEPOSITION
DEPONENT: James Sutton, M.D.

LOCATION: Hampton Inn Channel Islands Harbor
3231 Peninsula Road
Oxnard, CA 93035

DATE: Monday, January 20, 2020
TIME: 40:00 a.m.

Please take notice that pursuant to Fed. R. Civ. P. 30 the defendant in the above-
caption matter, Ernst J, Schaefer, M.D., by his attorneys, will take the deposition of the above-
named deponent upon oral examination before a Notary Public of the Commonwealth of
Massachusetts, or some other duly qualified person, on the date and at the time set forth above
and thereafter from day to day until completed, at Hampton Inn Channel Islands Harbor, 3231
Peninsula Road, Oxnard, CA 93035.

You are hereby invited to attend and cross-examine.

Respectfully submitted by,
Defendant, ERNST J. SCHAEFER, M.D.,
By his attorney,

DA Crit

Eli¢n Epstein Cohen, BBO #543136

Sdrah A. Doucett, BBO #693659

Adler| Cohen| Harvey| Wakeman} Guekguezian, LLP
75 Federal Street, 10" Floor

Boston, MA 02110

(617) 423-6674

ecohen@adlercohen.com
sdouceit@adlercohen.com
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 14 of 17

CERTIFICATE OF SERVICE

[, Sarah A. Doucett, attorney for the defendant, Ernst J. Schaefer, M.D., hereby
certify that on this day, January 13, 2020, | served a copy of the following:

1. Notice of Taking Deposition of James Sutton, M.D.
By mailing said copies, postage prepaid, to:

Patrick T. Clendenen, Esq.
Benjamin H. Levites, Esa.
Clendenen & Shea LLC
400 Orange Street

New Haven, CT 06511

AIK Dur

Safah A. Doucett

 
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 15 of 17

EXHIBIT D

 
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 16 of 17

Sarah A. Doucett

From: Patrick Clendenen <ptc@clenlaw.com>

Sent: Monday, December 23, 2019 4:17 PM

To: Sarah A. Doucett

Ce: Ben Levites; Carla Ventura; Diane L. Cummings; Ellen Epstein Cohen; Carolann Coury;
Lynne Tourville

Subject: RE: Ward - Expert Depositions

A subpoena is not necessary. We will be representing Professor O’Reilly at his deposition in his capacity as one of Mr.
Ward's two expert witnesses. Please serve the notice.

Dr. Sutton is booked in January but will make himself available on Martin Luther King Day, Mon Jan 20, in CA. Please
confirm this date and again confirm your agreement to pay for his deposition at his rate of $1,000 per hour.

Thank you,

 

Patrick T, Clendenen
Attorney at Law
Clendenen & Shea, LLC
400 Orange Street

New Haven, CT 06511
Telephone: 203-787-1183
Fax: 203-787-2847

Email: ptc@clenlaw.com

Please visit Clendenen & Shea's website: www.clenlaw.com

NOTICE: This e-mail and any attachments contain information from the law firm of Clendenen & Shea, LLC, and may
contain privileged attorney/client communications or work product. This email and all attachments are CONFIDENTIAL
and intended SOLELY for the recipients as identified in the "To", "Cc" and "Bcc" lines of this email. If you are not such
recipient, your receipt of this email and its attachments is the result of an inadvertent transmittal. Sender reserves and
asserts all rights to confidentiality, including ail privileges which may apply. Pursuant to those rights and privileges,
immediately DELETE and DESTROY all copies of the email and any attachments, in whatever form, and immediately
NOTIFY the sender of your receipt of this email, DO NOT review, copy, or rely on in any way the contents of this email
and any attachments. All rights of the sender for violations of the confidentiality and privileges applicable to this email
and any attachments are expressly reserved.

From: Sarah A, Doucett [mailto:SDoucett@adlercohen.com]
Sent: Monday, December 23, 2019 9:08 AM
To: Patrick Clendenen

Cc; Ben Levites; Carla Ventura; Diane L. Cummings; Ellen Epstein Cohen; Carolann Coury; Lynne Tourville
Subject: RE: Ward - Expert Depositions

Hi Pat,
Case 1:16-cv-12543-FDS Document 184 Filed 01/13/20 Page 17 of 17

We are preparing our deposition notice for Professor O'Reilly. | want to confirm that you are not representing him
during the deposition and thus, we need to serve him with a deposition notice and subpoena? Also, | was mistaken, and
his address is not included on his report, only his email address. Do you have the address that we can best serve him at?

Thanks,
Sarah

From: Patrick Clendenen <ptc@clenlaw.com>

Sent: Friday, December 20, 2019 11:49 AM

To: Sarah A. Doucett <SDoucett@adlercohen.com>

Cc: Ben Levites <bhi@clenlaw.com>; Carla Ventura <CVentura@adlercohen.com>; Diane L. Cummings
<DCummings@adlercohen.com>; Ellen Epstein Cohen <ECohen@adlercahen.com>; Carolann Coury <cjc@clenlaw.com>;
Lynne Tourville <imt@clenlaw.com>

Subject: RE: Ward - Expert Depositions

Thank you for your agreement. | will continue to follow up with you concerning the date, time, and place of Dr. Sutton’s
deposition,

 

Adler|Cohen |Harvey| Wakeman |GQuekguezian up

Massachusetts > Rhode Island © New Hampshire

Sarah A. Doucett 75 Federal Street
Attorney Boston, Massachusetts 02110
tel 617 423 6674

sDoucett@adlercohen.com wew. adiercohen.com

 

 

 

 

Patrick T. Clendenen
Attormey at Law
Clendenen & Shea, LLC
400 Orange Street

New Haven, CT 06511
Telephone: 203-787-1183
Fax: 203-787-2847

Email: ptc@clenlaw.com

Please visit Clendenen & Shea's website: www.clenlaw.com

NOTICE: This e-mail and any attachments contain information from the law firm of Clendenen & Shea, LLC, and may
contain privileged attorney/client communications or work product, This email and all attachments are CONFIDENTIAL
and intended SOLELY for the recipients as identified in the “To”, "Cc" and “Bcc" lines of this email. if you are not such
recipient, your receipt of this email and its attachments is the result of an inadvertent transmittal. Sender reserves and
asserts all rights to confidentiality, including all privileges which may apply. Pursuant to those rights and privileges,
immediately DELETE and DESTROY all copies of the email and any attachments, in whatever form, and immediately
NOTIFY the sender of your receipt of this email. DO NOT review, copy, or rely on in any way the contents of this email

2
